Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.



The recited limitation such as “the particular source block…is a failed block” renders this limitation indefinite because the recited claims do not provide a method of error detecting for failure on a particular source block.  As such, it is unclear how it can determine the particular source block is failed.

Claims 2, 9 and 16 recite such as “determine if a read of the particular source block fails or passes; retire the particular source block if the read is determined to fail”

The recited limitation such as “determine if a read of the particular source block fails or passes” renders this limitation indefinite because the recited claims do not provide a method of error detecting for failure on a particular source block.  As such, it is unclear how it can determine the particular source block is failed or passed.

Claims 3, 10 and 17 recite such as “determine if the particular source block has valid data prior to the read of the particular source block”

The recited limitation such as “determine if the particular source block has valid data” renders this limitation indefinite because the recited claims do not provide a method of determining whether the data stored at particular source block is valid in 

Claims 1 & 4, 8 & 12 and 15 & 18 recite such as “…determine which of the particular source block and the particular destination block is a failed block, and retire the failed block (independent claims 1, 8 or 15) wherein the logic is further to: store data from the particular source block to the particular destination block… (Dependent claims 4, 12 or 18)”

The recited limitation such as “retire the failed block, wherein the logic is further to: store data from the particular source block to the particular destination block…” renders this limitation indefinite because the independent claims clearly indicate to retire the failed particular source/destination block.  However, the dependent claims indicate to use the (retired) failed block for further testing.  As such, it is unclear the reason to use the retired failed block for further testing when it has been retired.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochar et al (US 2016/0,019,111), in view of Norrie et al. (US 2019/0,332,509), and further in view of Borchers et al. (US 2012/0,030,542)

As per claim 1:
As per claim 8:
As per claim 15:

Kochard discloses:

An electronic apparatus, comprising: 
An electronic storage system, comprising: 
A method of controlling storage, comprising: 
(Kochard, Figs 1-4)


(Kochards, Fig.1 Storage System 102, First Memory 116 with blocks 114, Second Memory 118 with blocks 114)

control a persistent storage media including a first media to store one or more source blocks of data and a second media to store one or more destination blocks of data, 
 (Kochards, Fig.1 Storage System 102, First Memory 116 with blocks 114, Second Memory 118 with blocks 114)
(Kochards, [0031], source blocks may be in the first memory 116 and the target block may be in the second memory 118.  For example, the first memory 116 may include single-level cell flash memory and the second memory 118 may include multi-level cell flash memory)

determine if an error rate associated with a read of a particular destination block of the one or more destination blocks exceeds a threshold error rate, 
(Kochards, [0053] the post write read operation in this example is the EPWR operation, a determination (406) is made whether an error correction code (ECC) error is detected in the page read from the block 122-2 of the second memory 118.  If no ECC error is detected, then a determination (408) may be made whether all of the pages in the block 122-2 have been checked for errors.  Alternatively, if an ECC error is detected, then an EPWR fail count may be incremented (410).  The EPWR fail count may indicate the number of pages of the block 122-2 of the second memory 118 that encountered a post write read error. [0054] If the EPWR fail count is incremented, then a determination (412) may be made whether the EPWR fail count exceeds a threshold value)


(Kochards, [0029] The PWR module 126 may be any component that performs a post write read.  The post write read may be any operation that reads data from the block 122 after the data was written to the block 122 in order to verify that the data read matches the data written to the block 122. )

determine which of 
(Kochards, [0053] the post write read operation in this example is the EPWR operation, a determination (406) is made whether an error correction code (ECC) error is detected in the page read from the block 122-2 of the second memory 118)
(Kochards, [0029] The PWR module 126 may be any component that performs a post write read.  The post write read may be any operation that reads data from the block 122 after the data was written to the block 122 in order to verify that the data read matches the data written to the block 122.  The post write read may be an Enhanced Post Write Read (EPWR).  

retire the failed block. 
(Kochards, [0043] If the block 122-2 is determined to be a bad block… block 122-2 of second memory 118 may be retired to a grown bad block list thereby reducing available spares in the system 100. 

Kochards in [0029] discloses that post write read may be any operation that reads data from the block 122 after the data was written to the block 122 in order to verify that the data read matches the data written to the block 122.  However, Kochards does not disclose “identify a particular source block”

Norrie discloses a method of identifying a particular source block.
(Norrie, [0118], system 100 can store data identifying one or more hardware events that correspond, in part, to movement of data packets between a source hardware component within system 100 and a destination hardware component within system 100.  …the stored metadata characterizing the hardware event can correspond to at least one of: 1) a source memory address, 2) a destination memory address, 3) a unique trace identification number relating to a trace entry that causes the hardware event to be stored, or 4) a size parameter )

 It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate the Norrie’s metadata into the 
(Norrie, [0118], system 100 can store data identifying one or more hardware events that correspond, in part, to movement of data packets between a source hardware component within system 100 and a destination hardware component within system 100.  …the stored metadata characterizing the hardware event can correspond to at least one of: 1) a source memory address, 2) a destination memory address, 3) a unique trace identification number relating to a trace entry that causes the hardware event to be stored, or 4) a size parameter )

Kochards does not clearly disclose “determine which of the particular source block” is failed.

Borchers discloses “determine which of the particular source block” is failed.
 (Borchers, [0025], controller may be further configured to check for errors in data on the source memory device when reading the data from the source memory device, correct the errors in the data, generate new error correction codes for the corrected data and write the corrected data and the new error correction codes to the destination memory device)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Borchers’ method of determining 
(Borchers, [0025], controller may be further configured to check for errors in data on the source memory device when reading the data from the source memory device, correct the errors in the data, generate new error correction codes for the corrected data and write the corrected data and the new error correction codes to the destination memory device)

As per claim 2:
As per claim 9:
As per claim 16:
Kochards further discloses:
retire the particular destination block if the read is determined to pass. 
(Kochards, [0043] If the block 122-2 is determined to be a bad block… block 122-2 of second memory 118 may be retired to a grown bad block list thereby reducing available spares in the system 100. 

Borchers further discloses:
wherein the logic is further to: determine if a read of the particular source block fails or passes;  retire the particular source block if the read is determined to fail;  
(Borchers, [0026] reading data from a source memory device in response to the copy command, writing the data to a destination memory device in response to the copy command and communicating results to the host using the interface  ... Implementations may include one or more of the features described above and/or below.[0025], controller may be further configured to check for errors in data on the source memory device when reading the data from the source memory device, correct the errors in the data, generate new error correction codes for the corrected data and write the corrected data and the new error correction codes to the destination memory device)

As per claim 3:
As per claim 10:
As per claim 17:

Borchers further discloses:
determine if the particular source block has valid data prior to the read of the particular source block;  and program dummy data to the particular source block if the particular source block is determined to not have valid data. 
(Borchers, [0026] reading data from a source memory device in response to the copy command, writing the data to a destination memory device in response to the copy command and communicating results to the host using the interface  ... Implementations may include one or more of the features described above and/or below.[0025], controller may be further configured to check for errors in data on the source memory device when reading the data from the source memory device, correct the errors in the data, generate new error correction codes for the corrected data and write the corrected data and the new error correction codes to the destination memory device)

As per claim 5:
As per claim 12:
As per claim 19:
Norrie further discloses:
wherein the logic is further to: maintain a data structure which includes metadata to identify original source blocks for data stored in the one or more destination blocks. 
(Norrie, [0118], system 100 can store data identifying one or more hardware events that correspond, in part, to movement of data packets between a source hardware component within system 100 and a destination hardware component within system 100.  …the stored metadata characterizing the hardware event can correspond to at least one of: 1) a source memory address, 2) a destination memory address, 3) a unique trace identification number relating to a trace entry that causes the hardware event to be stored, or 4) a size parameter )

As per claim 6:
As per claim 13:
As per claim 20:
Kochard further discloses:

(Kochard, [0044] first memory 116, which is single level cell (SLC) flash memory, to the block 122-2 of the second memory 118, which is multi-level cell (MLC) flash memory) 

As per claim 7:
Kochard further discloses:
 wherein the first media comprises faster media as compared to the second media. 
(Kochard, [0044] first memory 116, which is single level cell (SLC) flash memory, to the block 122-2 of the second memory 118, which is multi-level cell (MLC) flash memory) 

Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochar et al (US 2016/0,019,111), in view of Norrie et al. (US 2019/0,332,509), in view of Borchers et al. (US 2012/0,030,542), in view of Baty et al. (US 2018/0,246,794)

As per claim 4:
As per claim 11:
As per claim 18:

Kochards further discloses:

store data from the particular source block to the particular destination block;  
(Kochards, Fig.1 Storage System 102, First Memory 116 with blocks 114, Second Memory 118 with blocks 114)
(Kochards, [0031], source blocks may be in the first memory 116 and the target block may be in the second memory 118.  For example, the first memory 116 may include single-level cell flash memory and the second memory 118 may include multi-level cell flash memory)

receive a read request for the particular destination block;  read the data requested from the particular destination block;  determine if the error rate associated with the read of the data exceeds the threshold error rate;  
(Kochards, [0053] the post write read operation in this example is the EPWR operation, a determination (406) is made whether an error correction code (ECC) error is detected in the page read from the block 122-2 of the second memory 118.  If no ECC error is detected, then a determination (408) may be made whether all of the pages in the block 122-2 have been checked for errors.  Alternatively, if an ECC error is detected, then an EPWR fail count may be incremented (410).  The EPWR fail count may indicate the number of pages of the block 122-2 of the second memory 118 that encountered a post write read error. [0054] If the EPWR fail count is incremented, then a determination (412) may be made whether the EPWR fail count exceeds a threshold value)

Norrier further discloses:
store metadata associated with the particular destination block which identifies the particular source block as a source of the data stored to the particular destination block; identify the particular source block based on the stored metadata associated with the particular destination block. 
(Norrie, [0118], system 100 can store data identifying one or more hardware events that correspond, in part, to movement of data packets between a source hardware component within system 100 and a destination hardware component within system 100.  …the stored metadata characterizing the hardware event can correspond to at least one of: 1) a source memory address, 2) a destination memory address, 3) a unique trace identification number relating to a trace entry that causes the hardware event to be stored, or 4) a size parameter )

Kochards-Norrie-Borchers does not clearly discloses:
move the data from the particular destination block to a second destination block if the error rate is determined to exceed the threshold error rate

Baty discloses:
move the data from the particular destination block to a second destination block if the error rate is determined to exceed the threshold error rate

(Baty, [0059], scanning a first memory region for bit errors; in response to detecting one or more bit errors in the first memory region, determining an error type for each of the detected one or more bit errors, and counting the number of bit errors detected for each error type; setting a threshold for each error type; comparing the number of bit errors detected for each error type against the threshold set for that error type; and if the number of bit errors detected for that error type exceeds the threshold set for that error type, moving data stored in the first memory region to a second memory region)
(Baty, [0042], data stored in an "unhealthy" memory array may be moved to a "healthy" memory array, and the "unhealthy" memory array may be removed from further use, [0043] dynamically monitor/manage the health of and/or extend or otherwise prolong the lifespan of the memory arrays)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baty’s method of moving data from an unhealthy memory array into a healthy memory array in order to prolong the lifespan of the memory.
(Baty, [0042], data stored in an "unhealthy" memory array may be moved to a "healthy" memory array, and the "unhealthy" memory array may be removed from further use, [0043] dynamically monitor/manage the health of and/or extend or otherwise prolong the lifespan of the memory arrays)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/           Primary Examiner, Art Unit 2111